DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24  of U.S. Patent No.  10,715,810. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are not identical in terms of wording and terminology, the scopes of the claims are the same, and they are not patentably distinct from each other as they are ob.
	
Claim Objections
Claims 24 and 33 are objected to because of the following informalities: the claims lack a punctuation mark.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s)  21-40  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. US 2016/0366415.
As to claim 21, Liu teaches a method of processing video data, the method comprising: determining, by processing circuitry, a plurality of neighboring samples of a current picture, the current picture comprising a current block; [figs. 5-7; fig. 11; ¶ 0159-0160] determining, by the processing circuitry, a plurality of reference neighboring samples of a reference picture, the reference picture comprising a reference block, wherein determining the plurality of reference neighboring samples comprises rounding a sub-pixel value to an integer pixel value to determine a reference neighboring sample of the plurality of reference neighboring samples; [figs. 1-4; figs. 10; ¶ 0098-0107; ¶  0138-0149; ¶ 0112-0113; ¶ 0159-0160] deriving, by the processing circuitry, local illumination compensation information for the current block using the plurality of neighboring samples and the plurality of reference neighboring samples; [fig. 1; figs 3-4; fig. 11; ¶ 0008-0009; ¶ 0068; ¶ 0135-0139; ¶ 0152-0161; ¶ 0169] and generating, by the processing circuitry, a prediction block using the local illumination compensation information. [fig. 12; ¶ 0136; ¶ 0174]
As to claim 22, Liu teaches the limitations of claim 21. Liu teaches determining a motion vector for the current block; [figs. 3-4; ¶ 0098] and determining the plurality of reference neighboring samples based on the motion vector. [figs. 3-4; ¶ 0100]
As to claim 23, Liu teaches the limitations of claim 22. Liu teaches wherein the plurality of neighboring samples comprise a first set of neighboring samples arranged in a row and a second set of neighboring samples arranged in a column, wherein the plurality of reference neighboring samples comprise a first set of reference neighboring samples arranged in the row and a second set of reference neighboring samples arranged in the column, and wherein determining the plurality of reference neighboring samples [figs. 7a-b; figs. 10a-b; ¶ 0141-0144] comprises: determining the first set of reference neighboring samples using the first set of neighboring samples and the motion vector of the current block; [figs. 10; ¶ 0141-0146; ¶ 0171-0174] and determining the second set of reference neighboring samples using the second set of neighboring samples and the motion vector of the current block. [figs. 10; ¶ 0141-0146; ¶ 0171-0174]
As to claim 24, Liu teaches the limitations of claim 21. Liu teaches wherein deriving the local illumination compensation information comprises calculating a weight and/or offset using the plurality of neighboring samples and the plurality of reference neighboring samples. [¶  0136-0148; ¶ 0175] 
As to claim 25, Liu teaches the limitations of claim 21. Liu teaches wherein deriving the local illumination compensation information comprises calculating a and/or b, wherein ReCneg denotes the plurality of neighboring samples, wherein Recrefrneg denotes the plurality of reference neighboring samples, 

    PNG
    media_image1.png
    228
    429
    media_image1.png
    Greyscale

and wherein N denotes a pixel number in Recneig and Recrefneig. [figs. 10; ¶ 0144-0151]
As to claim 26, Liu teaches the limitations of claim 21. Liu teaches wherein the plurality of reference neighboring samples are adjacent to the reference block. [fig. 10]
As to claim 28, Liu teaches the limitations of claim 21. Liu teaches further comprising determining, by the processing circuitry, to apply local illumination compensation for the current block in response to adjacent above samples of the current block, adjacent left samples of the current block, or both, being arranged outside of a current largest coding unit (LCU) for the current block, wherein deriving the local illumination compensation information for the current block is in response to determining to apply the local illumination compensation for the current block. [figs. 5-8; fig. 12; ¶ 0121-0122; ¶ 0136; ¶ 0169-0179]
As to claim 29, Liu teaches the limitations of claim 21. Liu teaches wherein processing comprises encoding, the method further comprising: generating, by the processing circuitry, a residual block for the current block of the video data based on differences between the current block and the prediction block; [fig. 3; ¶ 0093-0100] and outputting, by the processing circuitry, the residual block. [fig. 3; ¶ 0093-0107]
As to claim 30, Liu teaches the limitations of claim 21. Liu teaches wherein processing comprises decoding, the method further comprising: decoding, by the processing circuitry, a residual block for the current block; [fig. 4; ¶ 0108-0117] combining, by the processing circuitry, the prediction block and the residual block to decode the current block; [fig. 4; ¶ 0108-0117] and outputting, by the processing circuitry, the current block. [fig. 4; ¶ 0108-0117]  
As to claim 31, Liu teaches an apparatus for processing video data, the apparatus comprising: one or more storage media configured to store the video data; [fig. 1; ¶ 0060] and one or more processors [fig. 1; ¶ 0068; ¶ 0188] implemented in circuitry and configured to: determine a plurality of neighboring samples of a current picture, the current picture comprising a current block; [figs. 5-7; fig. 11; ¶ 0159-0160] determine a plurality of reference neighboring samples of a reference picture, the reference picture comprising a reference block, wherein, to determine the plurality of reference neighboring samples, the one or more processors are configured to round a sub-pixel value to an integer pixel value to determine a reference neighboring sample of the plurality of reference neighboring samples; [figs. 1-4; figs. 10; ¶ 0098-0107; ¶  0138-0149; ¶ 0112-0113; ¶ 0159-0160] derive local illumination compensation information for the current block using the plurality of neighboring samples and the plurality of reference neighboring samples; [fig. 1; figs 3-4; fig. 11; ¶ 0008-0009; ¶ 0068; ¶ 0135-0139; ¶ 0152-0161; ¶ 0169] and generate a prediction block using the local illumination compensation information. [fig. 12; ¶ 0136; ¶ 0174]
As to claim 32, Liu teaches the limitations claim 31. Liu teaches wherein the one or more processors are further configured to: determine a motion vector for the current block; [figs. 3-4; ¶ 0098] and determine the plurality of reference neighboring samples based on the motion vector. [figs. 3-4; ¶ 0100]
As to claim 33, Liu teaches the limitations claim 31. Liu teaches wherein, to derive the local illumination compensation information, the one or more processors are configured to calculate a weight and/or offset using the plurality of neighboring samples and the plurality of reference neighboring samples. [¶  0136-0148; ¶ 0175]
As to claim 34, Liu teaches the limitations claim 31. Liu teaches wherein, to derive the local illumination compensation information, the one or more processors are configured to calculate a and/or b, wherein ReCneg denotes the plurality of neighboring samples, wherein Recrefrneg denotes the plurality of reference neighboring samples, 

    PNG
    media_image1.png
    228
    429
    media_image1.png
    Greyscale

and wherein N denotes a pixel number in Recneig and Recrefneig. [figs. 10; ¶ 0144-0151]
As to claim 35, Liu teaches the limitations claim 31. Liu teaches wherein the plurality of reference neighboring samples are adjacent to the reference block. [fig. 10]
As to claim 37, Liu teaches the limitations claim 31. Liu teaches wherein the one or more processors are further configured to determine to apply local illumination compensation for the current block in response to a determination that adjacent above samples of the current block, adjacent left samples of the current block, or both, are arranged outside of a current largest coding unit (LCU) for the current block, wherein the one or more processors are configured to derive the local illumination compensation information for the current block in response to the determination to apply the local illumination compensation for the current block. [figs. 5-8; fig. 12; ¶ 0121-0122; ¶ 0136; ¶ 0169-0179]
As to claim 38, Liu teaches the limitations of claim 31. Liu teaches a wireless communication device, further comprising a transmitter configured to transmit encoded video data. [fig. 1; fig. 3; ¶ 0048; ¶ 0058-0061; ¶ 0064-0065]
As to claim 39, Liu teaches the limitations of claim 31. Liu teaches a wireless communication device, further comprising a receiver configured to receive encoded video data. [fig. 1; fig. 3;  ¶ 0058-0061; ¶ 0064-0065; ¶ 0109]
As to claim 40, Liu teaches a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors [fig. 1; ¶ 0186-0188] to: determine a plurality of neighboring samples of a current picture, the current picture comprising a current block; [figs. 5-7; fig. 11; ¶ 0159-0160] determine a plurality of reference neighboring samples of a reference picture, the reference picture comprising a reference block, wherein, to determine the plurality of reference neighboring samples, the instructions further cause the one or more processors to round a sub- pixel value to an integer pixel value to determine a reference neighboring sample of the plurality of reference neighboring samples; [figs. 1-4; figs. 10; ¶ 0098-0107; ¶  0138-0149; ¶ 0112-0113; ¶ 0159-0160]  derive local illumination compensation information for the current block using the plurality of neighboring samples and the plurality of reference neighboring samples; [fig. 1; figs 3-4; fig. 11; ¶ 0008-0009; ¶ 0068; ¶ 0135-0139; ¶ 0152-0161; ¶ 0169] and generate a prediction block using the local illumination compensation information. [fig. 12; ¶ 0136; ¶ 0174]

Claim(s)  21-24, 26, 28-33, 35 and 37-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panusopone et al. US 2018/0176587.
As to claim 21, Panusopone teaches a method of processing video data, the method comprising: determining, by processing circuitry, a plurality of neighboring samples of a current picture, the current picture comprising a current block; [figs. 7a-b; ¶ 0034-0039; ¶ 0041-0044; ¶ 0059-0076]  determining, by the processing circuitry, a plurality of reference neighboring samples of a reference picture, the reference picture comprising a reference block, wherein determining the plurality of reference neighboring samples comprises rounding a sub-pixel value to an integer pixel value to determine a reference neighboring sample of the plurality of reference neighboring samples; [figs. 7a-b; ¶ 0034-0044; ¶ 0059-0076] deriving, by the processing circuitry, local illumination compensation information for the current block using the plurality of neighboring samples and the plurality of reference neighboring samples; [¶ 0038-0049] and generating, by the processing circuitry, a prediction block using the local illumination compensation information.  [¶ 0038-0049]
As to claim 22, Panusopone teaches the limitations of claim 21. Panusopone teaches determining a motion vector for the current block; [fig. 4; ¶ 0028-0050] and determining the plurality of reference neighboring samples based on the motion vector. [fig. 4; ¶ 0028-0050]
As to claim 23, Panusopone teaches the limitations of claim 22. Panusopone teaches wherein the plurality of neighboring samples comprise a first set of neighboring samples arranged in a row and a second set of neighboring samples arranged in a column, wherein the plurality of reference neighboring samples comprise a first set of reference neighboring samples arranged in the row and a second set of reference neighboring samples arranged in the column, and wherein determining the plurality of reference neighboring samples [fig. 7a-b; 0034-0039] comprises: determining the first set of reference neighboring samples using the first set of neighboring samples and the motion vector of the current block; [fig. 7a-b; 0034-0039] and determining the second set of reference neighboring samples using the second set of neighboring samples and the motion vector of the current block.  [fig. 7a-b; 0034-0039]
As to claim 24, Panusopone teaches the limitations of claim 21. Panusopone teaches wherein deriving the local illumination compensation information comprises calculating a weight and/or offset using the plurality of neighboring samples and the plurality of reference neighboring samples.   [¶ 0037-0049]
As to claim 26, Panusopone teaches the limitations of claim 21. Panusopone teaches wherein the plurality of reference neighboring samples are adjacent to the reference block.  [figs. 7a-b; ¶ 0037-0049]
As to claim 28, Panusopone teaches the limitations of claim 21. Panusopone teaches further comprising determining, by the processing circuitry, to apply local illumination compensation for the current block in response to adjacent above samples of the current block, adjacent left samples of the current block, or both, being arranged outside of a current largest coding unit (LCU) for the current block, wherein deriving the local illumination compensation information for the current block is in response to determining to apply the local illumination compensation for the current block.  [figs. 1-2; figs. 7a-b; ¶ 0018-0023; ¶ 0034-0039; ¶ 0041-0044; ¶ 0052; ¶ 0059-0076]
As to claim 29, Panusopone teaches the limitations of claim 21. Panusopone teaches wherein processing comprises encoding, the method further comprising: generating, by the processing circuitry, a residual block for the current block of the video data based on differences between the current block and the prediction block;  [fig. 4; ¶ 0028-0051] and outputting, by the processing circuitry, the residual block.  [fig. 4; ¶ 0028-0051]
As to claim 30, Panusopone teaches the limitations of claim 21. Panusopone teaches wherein processing comprises decoding, the method further comprising: decoding, by the processing circuitry, a residual block for the current block;  [fig. 6; ¶ 0066-0075] combining, by the processing circuitry, the prediction block and the residual block to decode the current block; [fig. 6; ¶ 0066-0075] and outputting, by the processing circuitry, the current block. [fig. 6; ¶ 0066-0075]     
As to claim 31, Panusopone teaches an apparatus for processing video data, the apparatus comprising: one or more storage media configured to store the video data; [fig. 8; fig. 10; ¶ 0108-0113; ¶ 0115] and one or more processors   implemented in circuitry [fig. 8; fig. 10; ¶ 0108-0113] and configured to: determine a plurality of neighboring samples of a current picture, the current picture comprising a current block; [figs. 7a-b; ¶ 0034-0039; ¶ 0041-0044; ¶ 0059-0076] determine a plurality of reference neighboring samples of a reference picture, the reference picture comprising a reference block, wherein, to determine the plurality of reference neighboring samples, the one or more processors are configured to round a sub-pixel value to an integer pixel value to determine a reference neighboring sample of the plurality of reference neighboring samples; [figs. 7a-b; ¶ 0034-0044; ¶ 0059-0076] derive local illumination compensation information for the current block using the plurality of neighboring samples and the plurality of reference neighboring samples; [¶ 0038-0049] and generate a prediction block using the local illumination compensation information. [¶ 0038-0049]
As to claim 32, Panusopone teaches the limitations claim 31. Panusopone teaches wherein the one or more processors are further configured to: determine a motion vector for the current block;   and determine the plurality of reference neighboring samples based on the motion vector.  
As to claim 33, Panusopone teaches the limitations claim 31. Panusopone teaches wherein, to derive the local illumination compensation information, the one or more processors are configured to calculate a weight and/or offset using the plurality of neighboring samples and the plurality of reference neighboring samples. [¶ 0037-0049]
As to claim 35, Panusopone teaches the limitations claim 31. Panusopone teaches wherein the plurality of reference neighboring samples are adjacent to the reference block.  [figs. 7a-b; ¶ 0037-0049]
As to claim 37, Panusopone teaches the limitations claim 31. Panusopone teaches wherein the one or more processors are further configured to determine to apply local illumination compensation for the current block in response to a determination that adjacent above samples of the current block, adjacent left samples of the current block, or both, are arranged outside of a current largest coding unit (LCU) for the current block, wherein the one or more processors are configured to derive the local illumination compensation information for the current block in response to the determination to apply the local illumination compensation for the current block.  [figs. 1-2; figs. 7a-b; ¶ 0018-0023; ¶ 0034-0039; ¶ 0041-0044; ¶ 0052; ¶ 0059-0076]
As to claim 38, Panusopone teaches the limitations of claim 31. Panusopone teaches a wireless communication device, further comprising a transmitter configured to transmit encoded video data.  [fig. 8; fig. 10; ¶ 0108-0110; ¶ 0120-0122]
As to claim 39, Panusopone teaches the limitations of claim 31. Panusopone teaches a wireless communication device, further comprising a receiver configured to receive encoded video data. [fig. 8; fig. 10; ¶ 0108-0113; ¶ 0120-0122]
As to claim 40, Panusopone teaches a non-transitory computer-readable storage medium storing instructions that, when executed, cause one or more processors [fig. 8; fig. 10; ¶ 0115-0116] to: determine a plurality of neighboring samples of a current picture, the current picture comprising a current block; [figs. 7a-b; ¶ 0034-0039; ¶ 0041-0044; ¶ 0059-0076] determine a plurality of reference neighboring samples of a reference picture, the reference picture comprising a reference block, wherein, to determine the plurality of reference neighboring samples, the instructions further cause the one or more processors to round a sub- pixel value to an integer pixel value to determine a reference neighboring sample of the plurality of reference neighboring samples; [figs. 7a-b; ¶ 0034-0044; ¶ 0059-0076] derive local illumination compensation information for the current block using the plurality of neighboring samples and the plurality of reference neighboring samples; [¶ 0038-0049] and generate a prediction block using the local illumination compensation information. [¶ 0038-0049]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  27 and 36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone et al. US 2018/0176587 in view of Kovliga et al. US 2013/0243085.
As to claim 27, Liu teaches the limitations of claim 21. 
Liu does not explicitly teaches wherein the plurality of reference neighboring samples are not adjacent to the reference block.
Kovliga teaches teach wherein the plurality of reference neighboring samples are not adjacent to the reference block. [fig. 8; ¶ 0134-0137]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Kovliga with the teachings of Liu improving coding efficiency.
As to claim 36, Liu teaches the limitations claim 31.  
Liu does not explicitly teaches wherein the plurality of reference neighboring samples are not adjacent to the reference block.
Kovliga teaches teach wherein the plurality of reference neighboring samples are not adjacent to the reference block. [fig. 8; ¶ 0134-0137]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Kovliga with the teachings of Liu improving coding efficiency.

Claims  27 and 36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone et al. US 2018/0176587 in view of Kovliga et al. US 2013/0243085.
As to claim 27, Panusopone teaches the limitations of claim 21. 
Panusopone does not explicitly teaches wherein the plurality of reference neighboring samples are not adjacent to the reference block.
Kovliga teaches teach wherein the plurality of reference neighboring samples are not adjacent to the reference block. [fig. 8; ¶ 0134-0137]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Kovliga with the teachings of Panusopone improving coding efficiency.
As to claim 36, Panusopone teaches the limitations claim 31.  
Panusopone does not explicitly teaches wherein the plurality of reference neighboring samples are not adjacent to the reference block.
Kovliga teaches teach wherein the plurality of reference neighboring samples are not adjacent to the reference block. [fig. 8; ¶ 0134-0137]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Kovliga with the teachings of Panusopone improving coding efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483